PER CURIAM.
This is an emergency petition for common law certiorari contesting discovery orders by the trial court. The petition and response have been considered on the merits. The issue is whether certain materials in the hands of a particular expert witness are subject to discovery by respondent who contends said materials are necessary for adequate cross-examination of the witness. Petitioner contends the materials are “work product” under Hickman v. Taylor, 329 U.S. 495, 67 S.Ct. 385, 91 L.Ed. 451 (1947), and immune from discovery.
We do not find that the trial court deviated from the essential requirements of law in ordering these documents made available in the event the witness is called at trial. Even though we find no error regarding discovery of the documents, we point out that the protective provisions of Rule of Civil Procedure 1.280(b)(2) apply and that in ordering discovery of trial preparation materials, the trial court is still required to protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney concerning the litigation. Insofar as the order in question may fail to so protect, it is considered to be over-broad and so modified in this respect.
The petition for writ of certiorari is denied except to the extent noted above.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.